DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 16/442,864
This Office Action is responsive to the amended claims of October 6, 2021.
Claims 1-7 and 9 have been examined on the merits.  Claims 1-6 are previously presented.  Claims 7 and 9 are original.
Priority
The instant claims find support in the U.S. Provisional 62/686,323.  Therefore, the instant application is assigned the effective filing date of June 18, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2021, was filed after the mailing date of the Non-Final Office Action on 07/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of October 6, 2021.
The Examiner has reviewed the claim amendments and Reply of 10/06/2021.
Applicants canceled claim 8 thereby rendering moot the prior art rejection (see paragraphs 9-12 in previous Office Action).
Conclusion
Claims 1-7 and 9 are allowable as written for the rationale stated within paragraphs 20-23 of the Non-Final Office Action of July 24, 2020.  This “Reasons For Allowance” is still valid against base claim 1, upon which all other claims depend.
The Examiner conducted a structure search using the Registry, HCaplus, and Casreact databases of STN for prior art against genus Formula I of base claim 1.  See “SEARCH 6” and “SEARCH 7” in enclosed notes.  However, there was no prior art found.
Furthermore, a review of the “SEARCH 6” and “SEARCH 7” results by inventor and assignee/owner names did not retrieve any double patent or prior art.
Moreover, a review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve any double patent or prior art references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625